Exhibit 99.1 Press Release Release date: November 13, 2015 Communications Sales & Leasing, Inc. Reports 2015 Third Quarter Results · Revenues of $173.6 million · FFO and AFFO of $0.64 and $0.65 per diluted common share, respectively · EPS of $0.06 per diluted common share LITTLE ROCK, Ark., November 13, 2015 (GLOBE NEWSWIRE) Communications Sales & Leasing, Inc. ("CS&L" or the “Company”) (Nasdaq:CSAL) today announced its financial results for the third quarter of 2015. THIRD QUARTER RESULTS Funds from Operations (“FFO”), as defined by the National Association of Real Estate Investment Trusts (“NAREIT”), attributable to common shares for the period was $95.3 million, and Adjusted FFO (“AFFO”) attributable to common shares was $97.0 million. FFO and AFFO per diluted common share was $0.64 and $0.65, respectively. Adjusted EBITDA and net income of CS&L was $165.0 million and $9.4 million, respectively. Net income attributable to common shares was $9.0 million, or $0.06 per diluted share, for the period.
